DETAILED ACTION
This Office Action is in response to the communication filed on 07/06/2020. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 8, 13, 15, and 20 are objected to because of the following informalities: 
Abbreviation "EEG" recited in the independent claims should be written in expanded form or at least defined once when recited for the first time.
There is insufficient antecedent basis for the limitation "the identity" as recited in claims 1, 8, and 15.
A period is missing at the end of claims 6, 13, and 20. 
"…comprising a non-transitory computer-readable storage medium having computer-executable instructions to:" as recited in claim 8 should read, "…comprising a non-transitory computer-readable storage medium having computer-executable instructions which when executed by a processing device cause the processing device to:" because the programming lacks functional relationship with a computer component.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "the resource instrument," however it is unclear whether it refers to "intelligent resource instrument" recited in line 1 of claim 1, "intelligent resource instrument" recited in line 6 of claim 1, or some other resource instrument. Claims 2-5, 8-12, and 15-19 also have similar issue. 
Dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8, 10, 11, 15, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 10, 11, 15, and 18 of copending application no. 17060238. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 4, 8, 10, 11, 15, and 18 of copending application no. 17060238 contain every elements of claims 1, 3, 4, 8, 10, 11, 15, and 18 of the instant application and thus anticipate the claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 16921132
Copending application 17060238
1, 3, 4
1, 3, 4
8, 10, 11
8, 10, 11
15, 18
15, 18


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cherry et al. (US 2015/0206148) in view of Cudak et al. (US 10,169,560).
Claim 1, Cherry teaches: 
A system for intelligent resource instrument activation, the system comprising: a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: (e.g. [0082])
receive a request from a user to initiate a resource action; (e.g. [0085], "When the user wishes to use the smart card 800 to process a transaction, the user places his/her finger in contact with the biometric sensor 812")
transmit instructions to an intelligent resource instrument to emit an activation stimulus; (e.g. [0085], "Upon detection of a user's contact with the biometric sensor 812 by a capacitive sensor of the bio-signal detection circuit 816, the bio-signal detection circuit 816 enables the battery 802 to provide full power to the smart card 800 such that the smart card 800 is switched to active condition")
record EEG readings for the user during a duration of the activation stimulus via an EEG device; (e.g. [0085], "The bio-signal detection circuit 816 then sends a signal to the microprocessor 808 to wake up the microprocessor 808 so that the microprocessor 808 can activate the biometric sensor 812 to initiate a finger print scan of the user's finger. The bio-signal detection circuit 816 is adapted to detect bio-signals on the surface of the skin using the capacitive sensor. For example, the detection of bio-signals can involve Electrocardiography (ECG), Electroencephalography (EEG) and/or Electromyography (EMG)")
extract one or more patterns from the EEG readings and compare the one or more patterns to stored user data; (e.g. [0086], "In the active condition, the microprocessor 808 temporarily saves user data obtained from the finger print scan for comparison with the authorised user's biometric data saved in memory 810")
determine a match between the one or more patterns and the stored user data; (e.g. [0086], "If a match is found, the microprocessor 808 continues to power the smart card 800 until a transaction using the smart card 800 is complete")
validate the identity of the user; and transmit an authorization signal to the resource instrument activating the resource instrument for use in the resource action. (e.g. [0086], "If a match is found, the microprocessor 808 continues to power the smart card 800 until a transaction using the smart card 800 is complete. The smart card 800 is configured to interface with a transaction terminal (e.g. an EFTPOS terminal) using NFC. The smart card 800 can also be configured to interface with a transaction terminal using magnetic stripe, micro-chip technology or any other suitable communications technology")
Cherry does not appear to explicitly teach but Cudak teaches: 
an EEG wearable device. (e.g. col. 7 ll. 51-66, col. 11 ll. 18-26, "the system 100 includes one or more electroencephalography ("EEG") monitors 110. An EEG monitor 110 may be coupled to the server 102 and/or the client 106, and may be used to prerecord a person's responses to stimuli and/or to measure a person's brainwave responses for comparison to the prerecorded responses. In certain embodiments, scalp electrodes, as for a medical EEG recording, may take extensive amounts of time to apply. However, in various embodiments, a low-cost or consumer-grade EEG monitor 110 may be quickly and conveniently used to measure a brainwave response. For example, in one embodiment the EEG monitor 110 may be a brain sensing headband such as the MUSE™ brain sensing headband")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Cudak into the invention of Cherry, and the motivation for such an implementation would be for the purpose of measuring a brainwave response quickly and conveniently (Cudak col. col. 7 ll. 51-66).
Claim 2, Cherry-Cudak combination teaches: 
wherein the activation stimulus further comprises a digital video or image displayed on a nano display of the resource instrument. (e.g. Cherry [0088]; Cudak col. 8 ll. 26-30, col. 10 ll. 3-11, 17-19)
Claim 3, Cherry-Cudak combination teaches:
wherein the activation stimulus further comprises an auditory tone emitted from the resource instrument. (e.g. Cudak col. 8 ll. 26-30, col. 10 ll. 3-11, 17-19)
Claim 5, Cherry-Cudak combination teaches:
wherein the intelligent resource instrument comprises a brain wave receptor for receiving the EEG readings. (e.g. Cherry [0085]; Cudak col. 2 ll. 20-27, col. 7 ll. 51-66, col. 11 ll. 18-26)
Claim 7, Cherry-Cudak combination teaches:
wherein the EEG readings are recorded using a portable wearable device. (e.g. Cudak col. 7 ll. 51-66, col. 11 ll. 18-26)
Claim 8, this claim is directed to a medium containing similar limitations as recited in claim 1 and is rejected using the same rationale to combine the references.
Claim 9, this claim is directed to a medium containing similar limitations as recited in claim 2 and is rejected using the same rationale to combine the references.
Claim 10, this claim is directed to a medium containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 12, this claim is directed to a medium containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Claim 14, this claim is directed to a medium containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claim 15, this claim is directed to a method containing similar limitations as recited in claim 1 and is rejected using the same rationale to combine the references.
Claim 16, this claim is directed to a method containing similar limitations as recited in claim 2 and is rejected using the same rationale to combine the references.
Claim 17, this claim is directed to a method containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 19, this claim is directed to a method containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cherry et al. (US 2015/0206148) in view of Cudak et al. (US 10,169,560) further in view of Mullins et al. (US 2016/0342782).
Claim 4, Cherry-Cudak combination teaches data for the activation stimulus (see above), wherein the EEG readings are transmitted to the resource instrument using a cryptographic hash algorithm (e.g. Cudak col. 11 ll. 18-29, col. 14 ll. 5-10), and does not appear to explicitly teach but Mullins teaches: 
combined with data using a cryptographic hash algorithm. (e.g. [0073], [0086], [0095], [0105])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Mullins into the invention of Cherry-Cudak combination, and the motivation for such an implementation would be for the purpose of generating and securely transmitting a biometric pattern that is unique to the user (Mullins [0095]).
Claim 11, this claim is directed to a medium containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claim 18, this claim is directed to a method containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherry et al. (US 2015/0206148) in view of Cudak et al. (US 10,169,560) further in view of Gupta et al. (US 2018/0300487).
Claim 6, Cherry-Cudak combination teaches determine a match between the one or more patterns and the stored user data (see above) and does not appear to explicitly teach but Gupta teaches: 
using a machine learning engine to determine. (e.g. [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Gupta into the invention of Cherry-Cudak combination, and the motivation for such an implementation would be for the purpose of reducing the entropy of the raw input signal to zero and providing security check responses with certainty (Gupta [0030]).
Claim 13, this claim is directed to a medium containing similar limitations as recited in claim 6 and is rejected using the same rationale to combine the references.
Claim 20, this claim is directed to a method containing similar limitations as recited in claim 6 and is rejected using the same rationale to combine the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0047014 discloses a data key for secure financial and other types of data transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436